Citation Nr: 9924363	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for flat feet.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for osteomyelitis.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD) with major depression, currently 
evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for chronic dorsal and 
lumbar spine sprain, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

8.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis of the ankles, hips, and knees.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  
The case was subsequently transferred to the jurisdiction of 
the Medical and Regional Office Center (RO) in Wichita, 
Kansas.  

By decision in August 1997 the Board denied increased ratings 
for the veteran's service-connected duodenal ulcer and 
postoperative 5th-ray amputation.  In an August 1998 
statement the veteran's representative asserts that the 
veteran's disabilities have increased in severity and request 
increased ratings for the veteran's duodenal ulcer and 
postoperative 5th-ray amputation.  The issues of entitlement 
to increased ratings for postoperative 5th-ray amputation and 
duodenal ulcer are referred to the RO for its consideration.  

In a September 1998 statement the veteran claims entitlement 
to service connection for liver disorder and defective 
vision.  These claims are referred to the RO for its 
consideration.  

A March 1999 rating decision denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.  A notice of disagreement with 
this action was received in March 1999.  However, in light of 
the Board's decision herein with respect to the veteran's 
claim for an increased rating for PTSD with major depression 
the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is moot.  See VAOPGCPREC 6-99 (June 7, 1999).  


FINDINGS OF FACT

1.  The veteran's claims for increased evaluations that are 
currently before the Board are plausible and all relevant 
evidence necessary for an equitable disposition of these 
claims has been obtained.  

2.  The claim of entitlement to service connection for flat 
feet is not plausible.  

3.  The claim of entitlement to service connection for 
tinnitus is not plausible.  

4.  The claim of entitlement to service connection for 
osteomyelitis is not plausible.  

5.  The veteran's PTSD with major depression is manifested by 
increased startle response, nightmares, flashbacks, depressed 
mood, anxiety, and social isolation, such that his 
reliability, flexibility, and deficiency are impaired to an 
extent that he is demonstrably unable to obtain or retain 
substantially gainful employment.

6.  The veteran's chronic dorsal and lumbar spine sprain are 
manifested by no more than slight limitation of motion of the 
lumbar spine.  

7.  The veteran's headaches, from January 2, 1996, are 
manifested by no more than characteristic prostrating attacks 
occurring on the average of once per month.

8.  An unappealed July 1972 RO decision denied service 
connection for hearing loss.  

9.  Evidence received since the July 1972 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  


CONCLUSIONS OF LAW

1.  The claims for increased ratings currently before the 
Board are well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for flat 
feet is not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim of entitlement to service connection for 
osteomyelitis is not well grounded.  38 U.S.C.A. § 5107(a).  

5.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10 (4.132, Part 4, Diagnostic Code 9411 
prior to November 7, 1996); 4.130, Diagnostic Code 9411 (from 
November 7, 1996) (1998).  

6.  The criteria for an evaluation greater than 10 percent 
for chronic dorsal and lumbar spine sprain have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, Diagnostic Codes 5291, 5292, 5295 (1995).  

7.  The criteria for a 30 percent evaluation for headaches, 
from January 2, 1996,  have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 Part 4, Diagnostic 
Code 8100 (1998).  

8.  New and material evidence has been received and the claim 
of entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Not Well-Grounded Claims

The threshold question is whether the veteran's claims of 
entitlement to service connection for flat feet, tinnitus, 
and osteomyelitis are well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (1991); 38 C.F.R. § 3.303 (1998).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The reports of the veteran's service entrance and separation 
examinations and service medical records, reflect no 
complaint, treatment, or finding with respect to flat feet, 
tinnitus or osteomyelitis.  

Competent medical evidence does not reflect that the veteran 
currently has tinnitus or osteomyelitis.  An October 1997 
letter from Richard L. Bradbury, D.P.M., a private 
podiatrist, reflects that the veteran's feet do flatten 
abnormally.  It indicates that the excessive flattening had 
led to the symptoms that the veteran presented for, for care, 
and that individuals with this particular foot structure were 
often susceptible to a variety of foot elements.  The letter 
states that "[I]t is impossible for me to tell you with 
100 percent certainty that his foot ailments are absolutely 
directly related to his military service."  The letter 
reflects that Dr. Bradbury had recommended functional foot 
orthoses to help relieve the veteran's left foot pain.  
Service connection has been established for disabilities 
relating to the veteran's left foot.  

In order for the veteran's claims of entitlement to service 
connection for flat feet, tinnitus and osteomyelitis to be 
well grounded, he must submit medical evidence indicating 
that he currently has these disabilities and that they are 
related to his active service.  There is no competent medical 
evidence that indicates that the veteran currently has 
tinnitus or osteomyelitis and while there is competent 
medical evidence indicating that the veteran has abnormal 
flattening of his feet, there is no competent medical 
evidence that his flat feet had their onset during service or 
that they are related to active service.  Neither is there 
any competent medical evidence that the abnormal flattening 
of the foot is caused by or has been chronically worsened by 
the veteran's service-connected left foot disability.  The 
competent medical evidence that does identify that the 
veteran has feet that flatten abnormally indicates that it is 
this flattening that leads to other foot ailments and does 
not indicate in any way that the veteran's left foot 
disability has resulted in the flattening.  Further, 
Dr. Bradbury's letter states that it is impossible for him to 
tell with 100 percent certainty if the veteran's foot 
ailments are absolutely, directly related to military service 
and does not provide any opinion as to whether the abnormal 
flattening of his feet is related to his military service.  
The veteran has offered his statements concerning his belief 
that he has flat feet, tinnitus, and osteomyelitis that are 
related to service, but he, as a lay person, is not qualified 
to establish a medical diagnosis or show a medical etiology 
merely by his own assertion, as such matters require medical 
expertise.  See Grottveit and Espiritu supra.  The Board 
therefore concludes that without the requisite competent 
medical evidence establishing that the veteran currently has 
tinnitus or osteomyelitis or that he has flat feet that are 
related to his active service or service-connected 
disability, the claims of entitlement to service connection 
for these disabilities are not well grounded.  Caluza, supra.  
Accordingly, there is no further duty to assist the veteran 
in the development of these claims.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

II.  Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim. 38 U.S.C.A. § 5107(a).  The veteran 
has been afforded multiple VA examinations and treatment 
records have been obtained.  Although the veteran's 
representative has requested that the veteran be afforded 
multiple new compensation examinations because the 
examinations accomplished in October 1997 were inadequate, a 
review of the reports of these examinations indicate that 
they are full and complete.  

In this regard, the representative has indicated that an 
examination by a physician's assistant does not constitute a 
thorough and contemporaneous examination.  The representative 
has not provided any authority nor any competent medical 
evidence that would indicate that a physician's assistant is 
incapable of providing a thorough and contemporaneous 
examination or under what circumstances an examination by a 
physician's assistant would not be thorough and 
contemporaneous.  The representative has also questioned 
whether or not the examiners had access to the veteran's 
medical records.  

A review of the October 1997 examination reports reflects 
that the examiner who completed the psychiatric examination 
had access to the veteran's claims file and reviewed the same 
and the examiner in that case is identified as a medical 
doctor.  The examiner who completed the October 1997 
orthopedic examination is not identified as either a 
physician's assistant or a medical doctor, but the record 
does indicate that they reviewed the veteran's record.  The 
October 1997 neurology examination and followup exams and 
addendums, in 1997 and 1998, reflect that medical doctors 
accomplished this review and that, with consideration of all 
of the reports, the veteran's claims file was reviewed in 
connection with the neurological evaluation.  In the absence 
of any specific detail deficiency identified by the veteran's 
representative and in light of the reports reflecting 
thorough examinations and a review of the veteran's medical 
record, the Board concludes that thorough and contemporaneous 
examinations have been accomplished with respect to the 
claims for increased ratings for the disabilities currently 
before the Board.  

The report of the October 1997 VA psychiatric examination 
reflects that the veteran has been seeing a psychiatrist at 
the Topeka VA Medical Center in 1997.  The record does not 
indicate that these records have been obtained.  However, in 
light of the Board's decision with respect to the claim for 
an increased rating for PTSD with major depression, the Board 
concludes that the veteran has not been prejudiced by the 
failure to obtain these additional treatment records.  
Accordingly, in light of the above analysis, the Board is 
satisfied that all relevant necessary evidence that is 
available has been obtained regarding the claims, and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

PTSD with major depression

The report of a March 1996 VA psychiatric examination 
reflects that the veteran's affect was one of moderate to 
severe depression with unstable mood.  Anxiety was mild to 
moderate.  His judgment and insight were impaired on 
occasion.  The examiner noted that the veteran had 
considerable difficulty both in employment and in 
interpersonal adjustment due to his active psychological 
disorder that extended back to the time of military service.  
The diagnoses included PTSD mild to moderate and dysthymia 
moderate to severe.  

The report of an October 1997 VA psychiatric examination 
reflects that the veteran continued to receive ongoing 
outpatient treatment.  Nightmares, flashbacks, increased 
startle response, depressed mood, anxiety, and social 
isolation were noted.  The diagnoses included PTSD and major 
depression secondary to PTSD.  The veteran's Global 
Assessment of Functioning (GAF) was indicated to be 50.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating psychiatric disorders was changed, 
effective November 7, 1996.  See Rating Schedule Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§ 4.130).  In Karnas v. Derwinski, 1 Vet. App. 308 (1991), it 
was held that when the law or regulations change after a 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  See 
DeSousa v. Gober, 10 Vet. App. 461, 465-67 (1997).  However, 
in Rhodan v. West, 12 Vet. App.55 (1998), it was held that 
the new rating criteria regarding mental disorders could not 
have retroactive application prior to November 7, 1996.  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected PTSD with major depression under 
the old criteria both prior to and from November 7, 1996, and 
under the new criteria as well from November 7, 1996.  

The veteran has been awarded a 30 percent schedular 
evaluation.  In order for the veteran to be awarded a 
100 percent schedular evaluation under Diagnostic Code 9411, 
in effect prior to November 7, 1996, he must be totally 
isolated in the community, or exhibit totally incapacitating 
psychoneurotic behavior equating to a profound retreat from 
mature behavior, or be demonstrably unable to obtain or 
retain employment.  He only need meet one of these criteria.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

In a September 1998 application the veteran indicated that 
his full-time employment for a company, owned by his younger 
brother, had terminated on March 1, 1998.  He indicated that 
he was no longer employed full time, but rather, worked part 
time as a janitor.  The report of the October 1997 VA 
psychiatric examination reflects that the veteran had 
multiple failed jobs with tension at that time mounting in 
his employment despite the fact that he was working for his 
brother.  On the basis of this record, the Board concludes 
that the veteran is not currently substantially gainfully 
employed.  

The Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., (DSM-IV), reflects that a GAF score of 41 to 50 
reflects serious symptoms or any serious impairment in 
social, occupational, or school functioning, such as no 
friends or unable to keep a job.  With consideration of the 
above, while there are factors outside the veteran's PTSD 
with major depression affecting his employability, the Board 
concludes that the history of the veteran's service-connected 
psychiatric disorder and the characterization given the 
effect of that disorder on his employability by competent 
medical professionals, as well as the veteran's education and 
employment experience, the evidence is in equipoise with 
respect to whether or not the veteran's state of unemployment 
is related to his PTSD with major depression.  In resolving 
all doubt in the veteran's behalf, a 100 percent evaluation 
for PTSD with major depression is warranted on the basis that 
he is unemployable due to his PTSD with major depression.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996); 
Johnson, supra.  

Dorsal and lumbar spine

The report of a March 1996 VA orthopedic examination reflects 
that on examination there were no postural abnormalities or 
fixed deformities.  Range of motion of the low back was 
accomplished in forward flexion to 85 degrees, backward 
extension was to 25 degrees, lateroflexion was to 30 degrees, 
bilaterally, and rotation was to 35 degrees, bilaterally.  
There was no objective evidence of pain on motion.  X-rays of 
the lumbar spine revealed a small amount of osteophyte 
formation anteriorly at L3-4 and indicated minimal 
degenerative disc change at L3-4 and in the thoracic spine.  
The diagnosis included degenerative disc disease of the 
lumbar and thoracic spine.

The report of a 1997 VA orthopedic examination reflects that 
the veteran complained of low back pain on a daily basis.  
Range of motion of the lumbosacral spine was accomplished in 
forward flexion to 70 degrees, extension was to 30 degrees, 
lateral bending was to 25 degrees, bilaterally, and rotation 
was to 60 degrees, bilaterally.  There were no postural 
abnormalities and no fixed deformities.  There were no muscle 
spasm and no pain on motion.  The examiner commented that he 
could not comment on flareup concerning the veteran's joints 
because he could not find any abnormal findings at the 
present time.  

The veteran's chronic dorsal and lumbar spine sprain have 
been evaluated as 10 percent disabling under Diagnostic 
Code 5295 of the Rating Schedule.  Diagnostic Code 5295 
provides that for lumbosacral strain with slight subjective 
symptoms only a noncompensable evaluation is warranted.  With 
characteristic pain on motion a 10 percent evaluation is 
warranted.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilaterally, in standing 
position, a 20 percent evaluation is warranted.  Diagnostic 
Code 5291 provides that for slight limitation of motion of 
the dorsal spine a noncompensable evaluation is warranted.  
For either moderate or severe limitation of motion of the 
dorsal spine a 10 percent evaluation is warranted.  
Diagnostic Code 5292 provides that for slight limitation of 
motion of the lumbar spine a 10 percent evaluation is 
warranted.  For moderate limitation of motion of the lumbar 
spine a 20 percent evaluation is warranted.  

It is contended that separate evaluations should be assigned 
for the veteran's dorsal and lumbar spine strain.  However, 
since the competent medical evidence of record does not 
reflect that a compensable evaluation is warranted for the 
chronic dorsal spine sprain, noting that there is no 
competent medical evidence that reflects that the veteran has 
limitation of motion of the dorsal spine, a separate 
evaluation for the dorsal spine is not warranted.  

The competent medical evidence indicates that the veteran's 
chronic lumbar spine sprain is manifested by no more than 
slight limitation of motion.  The disabling factors under 
38 C.F.R. § 4.40, 4.45, have been considered.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the competent 
medical evidence reflects that the veteran does not 
experience pain on motion and there is no competent medical 
evidence that indicates that the veteran would experience any 
additional limitation of motion due to pain, weakness or 
fatigue.  Therefore, the 10 percent evaluation assigned is 
the highest that may be assigned because a preponderance of 
the evidence reflects that the veteran experiences no more 
than slight limitation of motion of the lumbar spine.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7.  

Headaches

The report of a March 1996 VA neurology examination reflects 
that the veteran reported that he had headaches of a 1/2-hour 
to 2-hour duration approximately once per month.  At that 
time he would stay in a quiet room and apply a wet washcloth 
over his eyes.  The diagnosis included history of headaches, 
questionable migraine headaches.  

The reports of 1997 and 1998 VA neurology examinations, 
addendum and opinion, reflect that the veteran reported that 
on average he had approximately 12 headaches per year.  These 
headaches would last from 1 day to 3 days and were associated 
with nausea, with occasional vomiting and photophobia.  The 
impression was that the headaches seemed consistent with 
common migraine.  

The record reflects that the August 1998 rating decision 
appealed was the initial rating granting service connection 
for the veteran's headaches and assigning a 10 percent 
evaluation.  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.  

The veteran's headaches have been evaluated as 10 percent 
disabling under Diagnostic Code 8100 of the Rating Schedule.  
Diagnostic Code 8100 provides that a 10 percent evaluation 
will be assigned for migraine headaches with characteristic 
prostrating attacks averaging 1 in 2 months over the last 
several months.  A 30 percent evaluation will be assigned 
with characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
50 percent evaluation will be assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadapability.  

The record reflects that the veteran has consistently 
reported headaches occurring on an average of one a month 
with the more recent report reflecting that the headaches are 
of greater severity.  With consideration that the evidence 
reflects that the veteran has characteristic prostrating 
attacks occurring on an average of once per month, a 
30 percent evaluation is warranted.  Further, since these 
headaches have existed since January 2, 1996, the date 
service connection was granted, a 30 percent evaluation 
during the entire period is appropriate.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.7; Fenderson, supra.  However, a 
preponderance of the evidence is against a higher evaluation 
because the headaches do not occur more frequently than on an 
average of once per month.

III.  New and Material Evidence

The veteran is seeking to reopen his claim for service 
connection for hearing loss.  With respect to this claim, the 
Board finds, as discussed below, that he has submitted new 
and material evidence.  

The evidence of record prior to the July 1972 RO decision 
included the report of the veteran's service separation 
examination and the report of an April 1972 VA examination 
that indicated that the veteran did not have hearing loss.  
Also of record was the report of the veteran's July 1969 
service entrance examination indicating that there was some 
decreased hearing acuity.  

The July 1972 RO decision denied service connection for 
hearing loss on the basis that hearing loss was noted at the 
time of induction and not aggravated by service.  

Subsequent to the July 1972 RO decision additional evidence 
has been submitted, including the report of an August 1980 
service examination, relating to the veteran's Army National 
Guard service.  This service examination reflects that the 
veteran had hearing loss disability in the left ear, for VA 
purposes.  See 38 C.F.R. § 3.385 (1998).  

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the veteran has presented new and material 
evidence.  See Winters v. West, 12 Vet. App. 203 (1999). 
(en banc).  Prior to the July 1972 RO denial the competent 
medical evidence did not then indicate that the veteran 
currently had hearing loss.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), it was noted that while "not every 
piece of evidence is 'material'; we are concerned, however, 
that some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence 
indicating that the veteran has hearing loss disability 
contributes "to a more complete picture" of the veteran's 
disability.  Id.  Further, the Board believes that the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Therefore, 
new and material evidence has been submitted and the claim is 
reopened.  38 U.S.C.A. § 5108.  



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for flat feet not having been submitted, the 
appeal with respect to this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for tinnitus not having been submitted, the appeal 
with respect to this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for osteomyelitis not having been submitted, the 
appeal with respect to this issue is denied.  

An increased rating of 100 percent for PTSD with major 
depression is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

An increased rating for chronic dorsal and lumbar spine 
sprain is denied.  

An increased rating of 30 percent for headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

New and material evidence having been submitted, the appeal 
to reopen the claim for entitlement to service connection for 
hearing loss is granted.  


REMAND

Having determined that new and material evidence has been 
presented to reopen the claim of entitlement to service 
connection for hearing loss, the claim must be considered 
de novo, to include whether or not the veteran's claim for 
service connection for hearing loss is well grounded under 
38 U.S.C.A. § 5107(a).  Winters, supra.  

The record reflects that the RO's analysis with respect to 
whether new and material evidence has been received to reopen 
the claims of entitlement to service connection for arthritis 
of the ankles, hips and knees, was based on law in effect 
prior to Hodge, Winters, Elkins.  Further, an October 1998 RO 
decision effected the Board's grant of a 10 percent 
evaluation for metatarsalgia of the left fifth toe area.  A 
notice of disagreement with this decision was filed in 
October 1998.  Where a notice of disagreement has been filed 
a remand, not a referral is required by the Board.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should contact the veteran, 
through his representative, and advise 
that any additional pertinent evidence 
may be submitted.  

2.  After undertaking any indicated 
development, the RO should adjudicate the 
issue of entitlement to service 
connection for hearing loss, to include 
whether the reopened claim is well 
grounded.  

3.  The RO should readjudicate the issues 
of whether new and material evidence has 
been received to reopen the claims for 
service connection for arthritis of the 
ankles, hips, and knees, in light of the 
holding set forth in Hodge, Elkins, and 
Winters.  

4.  The RO should issue a statement of 
the case relating to the issue of 
entitlement to an increased rating for 
metatarsalgia of the left fifth toe area.  
Thereafter, appropriate appellate 
procedures should be followed.  

5.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
provided with the appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran unless he is otherwise notified.  
By this REMAND the Board intimates no opinion as to the final 
outcome warranted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 

